Citation Nr: 0029142	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  98-05 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than August 4, 
1995, for the assignment of a 10 percent rating for a 
service-connected laceration of the dorsum of the right hand 
with a tender scar.
 
2.  Entitlement to an effective date earlier than August 4, 
1995, for the assignment of a separate 10 percent rating for 
service-connected multiple reconstructive tendon surgeries of 
the right hand secondary to laceration with reflex 
sympathetic dystrophy.

3.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability (TDIU).

4.  Entitlement to an increased disability rating for a 
service-connected laceration of the dorsum of the right hand 
with a tender scar, currently evaluated as 10 percent 
disabling, to include the issue of entitlement to an 
extraschedular evaluation.

5.  Entitlement to an increased disability rating for 
service-connected multiple reconstructive tendon surgeries of 
the right hand secondary to laceration with reflex 
sympathetic dystrophy, currently evaluated as 10 percent 
disabling, to include the issue of entitlement to an 
extraschedular evaluation.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from January 1976 to 
November 1977.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from June 1997, July 1997, and December 
1999 rating decisions.  In June 1997, the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, denied entitlement to a compensable disability rating 
for service-connected status post laceration of the right 
hand, to include the issue of entitlement to an 
extraschedular evaluation.    

In July 1997, the RO granted a 10 percent rating for a 
service-connected laceration of the dorsum of the right hand 
with a tender scar, effective from August 4, 1995.  A 
separate 10 percent rating was also assigned for multiple 
reconstructive tendon surgeries of the right hand secondary 
to laceration with reflex sympathetic dystrophy, effective 
from August 4, 1995.  The case was thereafter transferred to 
the RO in Montgomery, Alabama.  In December 1999, that RO 
denied entitlement to a TDIU.

In April 2000, a hearing was held before the undersigned 
Veterans Law Judge, who was designated by the Chairman to 
conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
Supp. 2000).  

In June 2000, this case was advanced on the docket pursuant 
to 38 C.F.R. § 20.900(c) (2000).  In June 2000, the Board 
also remanded this case to the RO for further development.  
The requested development has been accomplished to the extent 
possible.

It appears that some additional vocational rehabilitation 
records were associated with the claims folder after the 
issuance of the most recent August 2000 Statement of the Case 
(SOC) and Supplemental Statement of the Case (SSOC).  
However, as the claims for a TDIU and increased ratings have 
been denied pursuant to 38 C.F.R. § 3.655, and because these 
records are not relevant to the earlier effective date claims 
because they are dated years after August 4, 1995, a remand 
to the RO for the issuance of an SSOC is not warranted.  
38 C.F.R. §§ 19.31, 19.37 (2000).

The veteran has also claimed entitlement to service 
connection for a visual disorder as secondary to his service-
connected right hand disability and entitlement to special 
monthly compensation.  See Statement in Support of Claim, 
dated April 4, 1996; Informal Brief of Appellant, dated 
October 18, 2000.  These claims have not yet been adjudicated 
or perfected for appeal, and are referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  The veteran filed a claim for an increased disability 
rating for a service-connected right hand condition on April 
4, 1996.

2.  In July 1997, the RO granted a 10 percent rating for a 
service-connected laceration of the dorsum of the right hand 
with a tender scar, effective from August 4, 1995.  A 
separate 10 percent rating was also assigned for multiple 
reconstructive tendon surgeries of the right hand secondary 
to laceration with reflex sympathetic dystrophy, effective 
from August 4, 1995.

3.  The medical evidence in the claims file does not reflect 
an increase in the degree of impairment warranting the 
assignment of separate 10 percent ratings for the veteran's 
service-connected right hand condition for the period from 
April 4, 1995, to August 4, 1995.  

4.  Without showing good cause, the veteran refused to report 
for VA testing and/or examination in conjunction with his 
claims for a TDIU and increased disability ratings. 


CONCLUSIONS OF LAW

1.  An effective date earlier than August 4, 1995, is not 
warranted for the assignment of a 10 percent rating for a 
service-connected laceration of the dorsum of the right hand 
with a tender scar.  38 U.S.C.A. § 5110(a), (b)(2) (West 
1991); 38 C.F.R. § 3.400(o)(1), (2) (1999).

2.  An effective date earlier than August 4, 1995, is not 
warranted for the assignment of a separate 10 percent rating 
for service-connected multiple reconstructive tendon 
surgeries of the right hand secondary to laceration with 
reflex sympathetic dystrophy.  38 U.S.C.A. § 5110(a), (b)(2) 
(West 1991); 38 C.F.R. § 3.400(o)(1), (2) (1999).

3.  The veteran's refusal to report for VA testing and/or 
examination requires that the claim for a TDIU be denied.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.655 (1999).

4.  The veteran's refusal to report for VA testing and/or 
examination requires that the claim for an increased 
disability rating for a service-connected laceration of the 
dorsum of the right hand with a tender scar, to include the 
issue of entitlement to an extraschedular evaluation, be 
denied.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.655 
(1999).

5.  The veteran's refusal to report for VA testing and/or 
examination requires that the claim for an increased 
disability rating for service-connected multiple 
reconstructive tendon surgeries of the right hand secondary 
to laceration with reflex sympathetic dystrophy, to include 
the issue of entitlement to an extraschedular evaluation, be 
denied.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.655 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran originally claimed entitlement to service 
connection for a right hand disorder in March 1978.  

The RO obtained the veteran's service medical records in 
April 1978.  These records showed that he underwent surgery 
in April and October 1976 for a laceration of the tendons in 
the dorsum of the right hand.  

The veteran was afforded a VA examination in May 1978.  There 
was no sensory or muscular impairment of the right hand.  X-
rays of the hand were normal.  The examiner's impression was 
status post laceration of the dorsum of the right hand with a 
scar as the only sequelae.  

In June 1978, the RO granted service connection for status 
post laceration at the dorsum of the right hand, scar.  A 
noncompensable disability rating was assigned under 
Diagnostic Code 7805, effective from November 18, 1977.  The 
RO notified the veteran of its decision and his appellate 
rights by letter dated June 27, 1978.  The veteran was told 
that his right hand condition was service connected, but less 
than 10 percent disabling.  The letter was mailed to the 
veteran at his most recent address of record, as reported on 
his March 1978 claim form and May 1978 VA examination report.  
He did not appeal.

On July 25, 1978, the veteran requested reevaluation of the 
disability rating assigned for his service-connected right 
hand disability.  He stated that his condition had been 
aggravated since the RO's last determination.  He listed the 
same mailing address as noted above.    

The RO wrote to the veteran at his most recent address of 
record on August 16, 1978, and requested that he submit 
medical evidence showing aggravation of his service-connected 
disability and indicate whether or not he had received any VA 
treatment.  He did not respond.

On September 5, 1978, the veteran requested information on 
the status of his disability claim.  He stated that he had 
heard nothing since he filed a claim in April 1978.  He also 
indicated that he had a new mailing address.  On October 31, 
1978, the RO remailed a copy of the June 27, 1978, 
notification letter to the veteran at his new mailing 
address.  He did not appeal.

Evidence of record indicates that the veteran participated in 
a VA work study program in 1980 and 1981.  He studied 
criminal justice and psychology.  In December 1981, he 
reported that he discontinued working because his father was 
in serious condition in the hospital.  He stated that he 
would continue his job at the beginning of the next semester.  
However, he failed to return to school for the next semester.

The veteran next sought reevaluation of the disability rating 
assigned for his service-connected right hand disability on 
April 22, 1983.  He noted that he had been denied 
compensation for his service-connected disability in the past 
due to the fact that it was less than 10 percent disabling.  
He stated that during the time he was in college he could not 
keep up with the professor because he could not take more 
than one page of notes.  

In an April 27, 1983, letter, the RO requested that the 
veteran provide the names and addresses of any doctors who 
had treated him for his right hand disability.  He was 
advised that the information requested should be submitted as 
soon as possible, and if not received within one year of the 
date of the letter, any additional benefits to which he may 
be entitled may not be paid for nay period prior to the date 
of receipt of the evidence.  The veteran did not respond.

On January 27, 1987, the veteran again requested a higher 
disability rating for his service-connected right hand 
disorder.  He did not report receiving any recent VA or 
private treatment for the condition.

In August 1987, W.H. Kalafatic, M.D. reported that the 
veteran was not able to use his right hand because of an old 
injury.

In April 1988, the RO denied entitlement to a compensable 
disability rating for the veteran's service-connected right 
hand disorder.  It was noted that he refused to report for 
examination in October 1987.  The veteran was notified of the 
RO's decision at his most recent address of record by letter 
dated April 18, 1988, and did not appeal. 

The next correspondence received from the veteran was a 
Statement in Support of Claim date stamped August 3, 1995.  
Although the statement was date stamped August 3, 1995, it 
was dated August 4, 1995, by the veteran and accompanied by 
VA treatment records dated August 4, 1995.  Accordingly, the 
earliest the document could have been received at the RO was 
August 4, 1995.  On the form, the veteran requested an 
increased rating for his service-connected right hand 
disorder.  He stated that his condition had worsened.

Treatment records from the Bronx VA Medical Center (VAMC) 
dated August 4, 1995, submitted in conjunction with the claim 
showed that the veteran complained of swelling and pain in 
his right hand for the past two weeks after lifting heavy 
objects.  He had trouble making a fist, holding objects, and 
using his right hand.  There was swelling and decreased range 
of motion due to pain.  The hand was very tender to touch.  
There was no sensory deficit.  The examiner's impression was 
painful right hand.  The veteran was referred to the hand 
clinic.  

On evaluation in the hand clinic, the veteran gave a similar 
history.  The examiner noted that the hand was mildly swollen 
and that the veteran had difficulty moving his fingers due to 
pain.  Extension of the third, fourth and fifth proximal 
interphalangeal (PIP) joints and dorsal interphalangeal (DIP) 
joints was weak.  There was a .5 by .5 centimeter mass on the 
dorsal aspect of the hand.  The veteran was provided a splint 
and prescribed medication.

In December 1995, the RO denied entitlement to a compensable 
disability rating for the veteran's service-connected right 
hand disorder.  He was notified of the RO's decision and his 
appellate rights by letter dated January 18, 1996.  The 
letter was mailed to his most recent address of record, as 
listed on his August 1995 Statement in Support of Claim.  He 
did not appeal.  

In a statement received at the RO on April 4, 1996, the 
veteran stated that he wanted reconsideration of a claim for 
an increased evaluation for his right hand disability.  
Thereafter, in a January 1997 written statement he indicated 
that he wanted to follow up on his claim submitted in April 
1996.  He indicated that VA should use evidence from SSA to 
reconsider his claim.

In support of his claim, in February 1997 the veteran 
provided an examination report by Ananya Banerjee, M.D. of HS 
Systems, Inc., dated in January 1996, which was conducted for 
SSA purposes.  The report showed that the veteran reported 
having surgery on his hand in August 1995 and that he was 
undergoing physical therapy twice a month with some 
improvement.  He also took Motrin as needed for pain.  He 
could not push, pull, lift, or carry heavy objects.  He last 
worked in 1994 as a security guard.  He reportedly stopped 
working because of his right hand and poor vision in his 
right eye.  Concerning his daily activities, he sometimes 
went out and could walk up to four blocks.  Otherwise, he 
read, watched television, and did some light cooking and 
cleaning.  He could bathe himself but needed assistance for 
shopping, cleaning and dressing.  He commuted to the 
examination alone and by subway.

On physical examination, Dr. Banerjee noted a scar on the 
veteran's right hand and that he complained of pain on motion 
of the wrist.  The veteran could not make a full fist.  There 
was impairment of prolonged pinching and opposition.  Grip 
and fine manipulation was 4+/5+.  There was tenderness at 
both aspects of the wrist joints.  Dorsiflexion of the right 
wrist was to 30 degrees and palmar flexion was to 40 degrees.  
Radial deviation was to 5 degrees.  Ulnar deviation was to 10 
degrees.  There was slight decreased pinprick sensation in 
the right hand.  There were no motor or reflex abnormalities.  
Pertinent diagnoses included status post injury, right hand; 
status post reconstructive surgery for tendon of the right 
hand; and disabled right hand.  Dr. Banerjee noted that the 
veteran's range of physical exertion for lifting, carrying, 
pushing, and pulling with the right hand was light.  The 
prognosis was guarded.  Physical therapy to improve right 
hand manipulation was recommended, with analgesia as 
necessary.  Dr. Banerjee further stated that functionally, 
due to weakness of the right hand and very limited range of 
motion of the right wrist and hand, and also because the 
veteran was unable to make a full fist and hold anything with 
his right hand, he was severely impaired.

In a June 1997 rating decision, the RO denied entitlement to 
a compensable disability rating for service-connected status 
post laceration of the right hand, to include the issue of 
entitlement to an extraschedular evaluation.  The veteran 
appealed the RO's decision to the Board.

The veteran was examined by VA in June 1997.  On hand, thumb, 
and fingers examination, he stated that he underwent surgery 
on his right hand at the Bronx VA in August 1995.  His 
complaints included chronic right hand pain and weakness.  He 
took Motrin for pain and underwent physical therapy.  He was 
right handed.  A volar right hand/forearm splint was in 
place.  There was a three-inch healed circular scar at the 
right dorsal hand.  The hand was held at  "table top"  
position with flexed metacarpal phalangeal (MCP) joints and 
extended interphalangeal (IP) joints.  There was marked 
tenderness to palpation of the right wrist and hand.  The 
hand was described as non-functional with extremely painful 
range of motion of the right wrist.  The veteran was unable 
to do any oppositions or finger approximations.  He was 
unable to make a right hand fist.  He had 5 degrees of radial 
deviation; 10 degrees of ulnar deviation; 30 degrees of 
extension; and 40 degrees of flexion.  X-rays of the right 
hand were negative.  The examiner diagnosed status post 
multiple reconstructive tendon surgeries of the right hand 
secondary to laceration, complicated by reflex sympathetic 
dystrophy.  

On VA scars examination in June 1997, the examiner noted a 
right dorsal wrist scar with no keloid formation, herniation, 
adherence, inflammation, swelling, or depression.  There was 
marked tenderness on palpation of the entire hand.  The 
examiner noted that the right hand was non-functional.  The 
diagnosis was right dorsal hand scar after multiple surgeries 
for tendon repair.     

Upon VA peripheral nerves examination in June 1997, the 
veteran stated that he had pain of the right hand with 
disability secondary to poor function of the hand.  He had no 
history of clear neurological deficit.  He stated that he was 
unable to work secondary to right hand pain.  The examiner 
noted that from the wrist distally, the skin area on the 
veteran's entire hand had allodynia to touch and pinprick.  
Integument was okay.  There was no more than three to four 
degrees of flexion and extension of the fingers, which were 
maintained in digit flexion and impaired by pain.  The wrist 
was equally affected in flexion and extension and ulnar and 
radial deviation.  The veteran kept his hand in a splint.  
There was no atrophy.  The examiner diagnosed reflex 
sympathetic dystrophy (neuropathic pain) right hand with 
complete disability secondary to dysfunction of  "dormand"  
hand secondary to service-connected injury.  The examiner 
noted that the veteran's level of pain made evaluation of the 
radial, ulnar, and median nerves below the wrist and at the 
wrist impossible.  

In July 1997, the RO granted a 10 percent rating for a 
service-connected laceration of the dorsum of the right hand 
with a tender scar under Diagnostic Code 7804, effective from 
August 4, 1995.  A separate 10 percent rating was also 
assigned for multiple reconstructive tendon surgeries of the 
right hand secondary to laceration with reflex sympathetic 
dystrophy under Diagnostic Code 5215-8515, effective from 
August 4, 1995.  The combined disability rating was 20 
percent, effective from August 4, 1995.  

The veteran appealed the RO's decision concerning the 
effective date of the assignment of the 10 percent ratings to 
the Board.  He stated that the proper effective date should 
be November 18, 1977, the date of his separation from 
service, because he filed his claim for service connection 
within one year of his separation from service.  On appeal, 
the veteran further stated that the RO did not notify him of 
appellate rights in the June 27, 1978 letter and that he did 
not receive the August 16, 1978; April 27, 1983; and January 
18, 1996 letters from the RO.

In July 1997, the RO requested the veteran's complete 
outpatient and operative reports from the Bronx VAMC, dated 
from August 1993 forward.  The VAMC responded that there were 
no records during this time period. 

In November 1999, the veteran submitted an Application for 
Increased Compensation Based on Unemployability (TDIU).  He 
stated that he was last employed from November 1987 to 
November 1994 as a security agent, and that he left his job 
because of disability.  He reported that he had not attempted 
to obtain employment since that time.  He attended three 
years of college and began participating in the VA vocational 
rehabilitation program in June 1999.  Concerning his right 
hand, he stated that he could not make a fist or use the hand 
to push, pull, lift, or carry heavy objects.  He also 
complained of impairment of prolonged pinching or opposition.

Also associated with the claims folder are treatment records 
of the veteran dated in 1996 and 1997 from Mark D. Fromer, 
M.D., showing that he was legally blind in both eyes due to 
chronic open-angle glaucoma.

In December 1999, that RO denied entitlement to a TDIU.  The 
veteran appealed the RO's decision to the Board.  He 
maintained that he was totally and permanently disabled due 
to his right hand disability and legally blind in both eyes 
and has been awarded SSA disability benefits effective from 
January 1996.

The veteran's VA vocational rehabilitation records dated in 
1998 and 1999 show that he was found to be eligible for 
services due to a serious employment handicap.  His most 
serious problem was listed as his visual disturbance.  He was 
attending college with a major in criminal justice.  He could 
not use his right hand and needed an assistive device to 
pursue his studies.  His employment goal was to become a 
probation officer.  He had some problem in school due to his 
vision, i.e., he could not see computer screen well enough to 
complete assignments. 

The veteran was scheduled for VA hand and neurological 
examinations in January 2000.  He failed to report.  He 
stated that he did not want the examinations.

The veteran testified at a personal hearing before the Board 
in April 2000.  He stated that the effective date for the 
award of his 10 percent ratings for his service-connected 
right hand disability should be concurrent with his 
separation from service, or, in the alternative, in 1994 when 
he lost his employment because of his service-connected 
disability.  He complained of constant pain of his right hand 
and that he could not lift, push, or carry objects or close 
his fingers.  He stated that his hand was sensitive to touch 
at the surgical site.  He was wearing a wrist brace.  
Further, the veteran stated that he could not perform his job 
as a security guard because of his right hand disability.  He 
was not able to write reports or restrain people.  He stated 
that he had no other work experience.  He was awarded SSA 
benefits in 1996.  

The veteran's vocational rehabilitation program was 
interrupted in May 2000 because he did not comply with the 
requirements of his vocational rehabilitation plan, i.e., he 
refused to report for a psychological evaluation requested 
because of complaints of inappropriate and threatening 
behavior exhibited at various school offices and observed by 
his counselor. 

The Board remanded the case to the RO for additional 
development in June 2000.  The Board instructed the RO, inter 
alia, to afford the veteran a comprehensive VA examination 
and request that the examiner express a medical opinion as to 
the degree of occupational impairment attributable to the 
veteran's service-connected laceration of the dorsum of the 
right hand with a tender scar and multiple reconstructive 
tendon surgeries of the right hand secondary to laceration 
with reflex sympathetic dystrophy, as opposed to any 
nonservice-connected disabilities and advancing age.  The 
Remand specified that all tests deemed necessary by the 
examiner were to be performed.

In June 2000, VA wrote to the veteran and requested that he 
provide a list of those who had treated him for his service-
connected right hand disability since 1994 and submit an up-
to-date employment statement.  The veteran responded in July 
2000, listing only treatment records that had already been 
associated with the claims folder.  He stated that he had not 
worked since October 1994.  

The veteran was afforded a VA neurology examination on July 
19, 2000.  It was noted that he was right handed.  He stated 
that he could not make a fist or move the fingers of his 
right hand.  The examiner discussed the veteran's history and 
the findings of the June 1997 VA examination reports.  On 
physical examination, the veteran was very sensitive to 
simple touch of all five fingers on the wrist of the right 
hand.  The fingers were in semi-flexion contracture.  Trying 
to slowly move the distal phalanges intensified the pain.  
There was no atrophy of the hand muscles on the forearm.  
There were no frozen joints proximally.  There was 
hyperpathia from the right wrist level distal.  There were no 
areas of anesthesia or hypesthesia and no edema of the hand.  
Strength of the deltoid, biceps, triceps, and brachioradialis 
was difficult to assess due to induction of hand pain which 
the examiner indicated was questionable, i.e., "(???)".  
The examiner indicated that he doubted the previous diagnosis 
of sympathetic reflex dystrophy and that the veteran needed 
an orthopedic evaluation of the hand.  The veteran was to 
return in six weeks.

The veteran underwent VA general medical examination on July 
20, 2000.  The examiner reviewed the claims file.  The 
veteran stated that he took Motrin twice a day for pain.  He 
worked as a security guard on and off since service.  He 
stated that he was unable to do this job now because of his 
right hand and eyesight.  He complained that he could not 
make a fist with his right hand, move his fingers, or grip.  
He had to wear a splint every day.  He stated that he did not 
have good "up and down" mobility of his wrist.  He further 
stated that he could not drive because of his eyesight and an 
inability to hold the steering wheel.  He rated his right 
hand pain as an 8 on a scale of 1 to 10.  It occurred 
approximately three to four times a week and if he 
accidentally hit is hand or if someone grabbed him.  The 
splint and Motrin helped.  The veteran stated that he needed 
assistance with bathing and dressing and that someone that 
lived with him prepared his meals, cleaned, and shopped.  His 
typical day consisted of listening to music and to the radio.  

On physical examination, the veteran had a splint on his 
right hand.  Someone drove him to his appointment.  The 
examiner was unable to get the veteran's right arm to relax 
in order to test reflexes.  The veteran was very sensitive to 
simple touch of all fingers.  He was unable to perform range 
of motion of the right wrist or fingers due to pain.  He 
appeared to have a slight contracture of the right hand and 
was unable to touch his fingers to his thumb due to pain.  
There was no swelling or warmth of the right hand or wrist 
area.  The musculature of the right hand was within normal 
limits.  The examiner diagnosed glaucoma; traumatic injury of 
the right hand; and chronic pain of the right hand.  

A report of contact dated in July 2000 indicated that 
electromyelogram (EMG) and nerve conduction studies (NCS), x-
rays, and range of motion testing of the right upper 
extremity were deemed necessary by the VA examiner(s).  A 
date for these tests was not available until September 1, 
2000.  It was noted that when the veteran came for his 
examination on July 19, he was upset that all tests needed to 
complete his examination could not be conducted on the same 
day; although he was not very willing to have the tests done 
even if they could be completed on the same day.  The veteran 
told the VAMC employee to send his claims file back to the RO 
because this had been requested by the Board.  The VAMC 
called the RO.  The RO indicated that the claims file should 
not be returned, that it had not heard from the Board 
concerning the case, and that the veteran should keep his 
September appointment.  

In a statement dated July 26, 2000, and received at the RO on 
July 27, 2000, the veteran stated that the additional VA 
examinations were unwarranted and would cause him hardship.

A report of contact dated July 28, 2000, indicates that the 
veteran notified the RO that he would not attend the 
scheduled examinations because they were not ordered in the 
Board's Remand.  

On July 27, 2000, VA wrote to the veteran at his most recent 
address of record and notified him of upcoming appointments 
for examination in September 2000, including x-ray 
evaluation, EMG, NCS, and optometry evaluations.  A notation 
in the claims file indicates that he did not report for the 
examinations because he moved outside of the continental 
United States.

In an August 2000 addendum to the general medical examination 
report, the examiner noted that the veteran did not complete 
the ordered tests.  Accordingly, the examiner noted that 
there was no evidence to make a decision to support his claim 
on his ability to work.    

The veteran's complete records from SSA were thereafter 
obtained by the RO.  These records show that his primary 
diagnosis was visual disturbance, and that his disability 
began in January 1996.  In January 1996, the veteran reported 
that he lived alone and did his own household chores at a 
moderate pace.  He also helped with shopping and cooking.  He 
stayed home and watched television.  He did not drive.  He 
last worked as a security guard from January 1987 to October 
1994.  He stated that his right hand became painful and he 
could not accomplish his duties.  He could no longer write.  
He had pain in is right hand when he used it to write or 
carry objects.  The case worker observed that the veteran 
wrote with his left hand, which was not the one he used for 
everyday chores.  

In an August 2000 written statement and September 2000 report 
of contact, the veteran stated that he would not take any 
additional VA examinations and requested that his case be 
adjudicated on the evidence of record.  The veteran moved 
back to the continental United States in September 2000.

In an October 2000 informal brief, the veteran's 
representative argued that the July 2000 VA examinations were 
not adequate because the examinations were done prior to 
complete development of the record by the RO and because the 
neurological examiner did not review the claims file.  
Further, the representative argued that 38 C.F.R. § 3.655 was 
inapplicable because another VA examination was not required, 
as there was sufficient evidence of record to decide the 
veteran's claims, and that the passage of time alone was not 
a basis to order another VA examination.  

Concerning the effective date claims, the representative 
stated that the August 2000 SSOC was inadequate because, 
although the veteran was notified of the relevant laws and 
regulations, the RO failed to provide reasons and bases for 
its decision in the SSOC.  Further, the representative 
requested the following effective dates for the assignment of 
the 10 percent ratings:

(1)  July 21, 1995,  because the veteran gave a two week 
history of increased symptoms of the right hand on 
examination on August 4, 1995;

(2)  November 18, 1977, because the veteran's original June 
1978 rating decision was not final due to grave procedural 
error of a magnitude similar to that of Hayre v. West, 188 
F.3. 1327 (Fed.Cir. 1999).  In support of this argument, the 
representative stated that the veteran was informed only that 
a right hand condition was service connected but less than 10 
percent disabling, and was not informed that service 
connection was granted only for a scar and not for the injury 
and surgery to his hand.  The representative further stated 
that the absence of notice that VA service connected only the 
scar tolls the original claim, since the veteran was deprived 
of the opportunity to appeal the issue of service connection 
for residuals of his surgery.   

(3)  November 18, 1977, because the veteran filed his 
original claim within one year of his separation from 
service; or

(4)  October 7, 1994, because the veteran indicated on his 
SSA application that this was the last day he was able to 
work, and this is the earliest date as of which it is 
ascertainable that an increase in the severity of the 
veteran's right hand disability occurred.


II.  Legal analysis

A.  Earlier effective date claims

The veteran disagrees with the effective date assigned for 
his 10 percent disability ratings for his service-connected 
right hand disorder.  Upon a review of the records, the Board 
finds that all of the evidence necessary for adjudication of 
these claims has been obtained.  Therefore, the duty to 
assist the veteran with respect to these particular claims 
has been satisfied.  See H.R. 4205, the Floyd D. Spence 
National Defense Authorization Act for FY 2001, Title XVI, 
Subtitle B, § 1611 (October 30, 2000) (to be codified at 
38 U.S.C.A. § 5107).

The veteran's representative argued that the August 2000 SSOC 
was inadequate because the RO did not provide reasons and 
bases for its decision.  However, the RO provided a summary 
of the evidence in the case and reasons for its determination 
in the February 1998 SOC.  See 38 C.F.R. § 19.29 (2000).  
Because this SOC did not provide the veteran notice of the 
regulations pertinent to effective dates for awards of 
increased disability compensation, the August 2000 SSOC was 
issued at the instruction of the Board to correct this one 
particular defect, which was accomplished.  See 38 C.F.R. 
§ 19.31 (2000).  The August 2000 SSOC correctly indicated 
that no additional evidence had been received to consider an 
earlier effective date.  Indeed, no additional evidence dated 
prior to August 4, 1995, was associated with the claims.  
Therefore, the Board finds that no further development is 
warranted in this regard.

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 1991).  The 
corresponding VA regulation expresses this rule as "date of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400(o)(1) (1999).  Under the general 
rule provided by the law, an effective date for an increased 
rating may be assigned later than the date of receipt of 
claim -- if the evidence shows that the increase in 
disability actually occurred after the claim was filed -- but 
never earlier than the date of claim.  

The law provides one exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation".  38 U.S.C.A. § 5110(a), (b)(2) 
(West 1991).  If the evidence shows that the increase in 
disability occurred prior to the date of receipt of claim, 
the RO may assign the earliest date as of which it is 
ascertainable that the increase occurred as long as the claim 
for the increased disability rating was received within a 
year of the date that the increase occurred.  38 U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) (1999); see 
Harper v. Brown, 10 Vet. App. 125 (1997); see also VAOPGCPREC 
12-98.

Moreover, the United States Court of Appeals for Veterans 
Claims (formerly the U.S. Court of Veterans Appeals) (Court) 
stated in Harper that the phrase "otherwise, date of receipt 
of claim" in paragraph (2) of the regulation "refers to the 
situation in which a factually ascertainable increase 
occurred more than one year prior to the receipt of the claim 
for such increase."  See Harper, 10 Vet. App. at 126; see 
also VAOPGCPREC 12-98 at 3.  Such an increase must still 
exist at the same level of severity presently, of course, 
because VA compensation is awarded for present or current 
levels of disability and not for disability that existed in 
the past but no longer exists currently.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed).

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise is that the 
service-connected disability has increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Hazan, 
10 Vet. App. at 521.

With regard to determining the date of receipt of claim, the 
veteran was denied entitlement to a compensable disability 
evaluation for his service-connected right hand disorder in 
rating decisions of June 1978, April 1988, and December 1995. 
These decisions are final.  38 U.S.C.A. § 7105(c) (West 
1991).

The Board is cognizant that of the veteran's contentions that 
he did not receive several letters from the RO, including the 
January 1996 letter notifying him of the December 1995 rating 
decision.  However, all relevant correspondence was addressed 
to the veteran at his most recent address of record and none 
was returned by the postal service.  The Court has defined a 
presumption of regularity to the effect that "[t]he 
presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties."  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. 
Chemical Foundation, 272 U.S. 1, 14-15 (1926)); and see 
Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the 
presumption of regularity to procedures at the RO level).  
The presumption of regularity dictates that in the absence of 
clear evidence to the contrary, the veteran was properly 
notified of the December 1995 rating decision and received 
the correspondence mailed to him by the RO.  There is no 
evidence that anything unusual occurred in the mailing of the 
letters, including the January 1996 notification letter.  

The Board finds that the veteran submitted his claim for an 
increased disability rating for his service-connected right 
hand disorder on April 4, 1996.  See 38 C.F.R. § 3.1(p) 
(1999).  In so finding, the Board has considered whether the 
April 1996 statement was a continuation of the veteran's 
claim for an increased disability rating that the RO denied 
in December 1995.  The April 1996 statement, however, was not 
part of the same claim.  In particular, the April 1996 
statement was not a notice of disagreement with respect to 
the December 1995 RO rating decision.  A notice of 
disagreement is a "written communication from a claimant or 
his or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the 
result."  38 C.F.R. § 20.201 (2000) (emphasis added).  In 
this case, the April 1996 statement could only be reasonably 
construed as expressing a desire for a higher rating.  It did 
not refer to the December 1995 rating decision or any other 
prior rating decision.  Moreover, it did not express "a 
desire to contest the result" of the December 1995 rating 
decision.  In fact, the veteran expressly requested a 
"reconsideration of claim for increased evaluation."  
Indeed, in a statement received at the RO in January 1997 the 
veteran stated that he wanted to follow up on his "claim as 
stated on my 21-4138 dated 4-4-96."  In his April 1998 
substantive appeal, the veteran specifically agreed with a 
notation in the February 1998 SOC that he re-opened his claim 
for an increased evaluation of his right hand on April 4, 
1996.  Consequently, the veteran's April 1996 statement was 
an altogether separate and new claim for increase, and the 
evidence submitted in conjunction with the December 1995 
adjudication could not provide a basis for an earlier 
effective date. 

As the veteran had filed a formal claim for disability 
compensation under 38 C.F.R. § 3.151 in March 1978 which was 
granted, he obtained the procedural benefit bestowed by 
38 C.F.R. § 3.155(c), and was not again required to a formal 
claim as required by 38 C.F.R. § 3.155(a).  Indeed, there is 
no application form required for an increased rating claim.    

As the case comes to the Board on appeal, a noncompensable 
rating was in effect for status post laceration at the dorsum 
of the right hand with a scar as the only sequelae from 
November 1977 to August 4, 1995.  In July 1997, the RO 
granted a 10 percent rating for a service-connected 
laceration of the dorsum of the right hand with a tender 
scar, effective from August 4, 1995.  A separate 10 percent 
rating was also assigned for multiple reconstructive tendon 
surgeries of the right hand secondary to laceration with 
reflex sympathetic dystrophy, effective from August 4, 1995.  

Therefore, the Board will examine all the relevant evidence 
of record to see whether it is "ascertainable" that 
separate 10 ratings were warranted within a year prior to 
receipt of claim for an increase on April 4, 1996, i.e., as 
early as April 4, 1995.  See Hazan, 10 Vet. App. at 521 
(holding that, at the time that new evidence was received 
which constituted a claim for an increase, the question 
before the Board was:  On the basis of that evidence and all 
prior evidence, when was an increase in disability 
"ascertainable"?).  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

The evidence must be viewed in the context of the criteria in 
the VA Schedule for Rating Disabilities.  The 10 percent 
rating for the tender scar for the right hand was assigned 
pursuant to Diagnostic Code 7804.  Diagnostic Codes 7803, 
7804 and 7805 apply to scars.  A 10 percent rating is 
warranted under diagnostic code 7803 for scars, superficial, 
poorly nourished, with repeated ulceration.  Under diagnostic 
code 7804, a 10 percent rating is warranted for scars, 
superficial, tender and painful on objective demonstration.  
Scars may also be rated on limitation of function of an 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(1999).  

Under Diagnostic Code 5215, the only available schedular 
evaluation for limitation of motion of the wrist is 10 
percent for either the minor or major extremity, and that 
requires either dorsiflexion of less than 15 degrees or 
palmar flexion limited in line with the forearm.  The 
regulations define normal range of motion for the wrist as 
dorsiflexion (extension) to 70 degrees, palmar flexion to 80 
degrees, ulnar deviation to 45 degrees, and radial deviation 
to 20 degrees.  38 C.F.R. § 4.71, Plate I (1999).  
Under Diagnostic Code 8515, a 10 percent rating is assigned 
for mild incomplete paralysis of the median nerve of the 
major or minor extremity.  38 C.F.R. § 4.124a, Diagnostic 
Code 8215 (1999).  

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a 
noncompensable rating will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (1999). 
    
Unfortunately, no medical evidence was received in 
conjunction with the veteran's increased rating claim which 
was dated between April 4, 1995, and August 4, 1995, (the 
effective date of the increased ratings assigned by the RO) 
which a determination might be based as to whether it was 
factually ascertainable that an increase in severity of the 
service-connected right hand disability had occurred.  
38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) 
(1999).  The RO requested the veteran's complete VA treatment 
records, but none were received dated within this time 
period.  Based upon the veteran's July 7, 2000, Statement in 
Support of Claim it appears that his complete treatment 
records have been associated with the claims folder.  The 
only medical evidence dated in the vicinity of this time 
period was the August 4, 1995, VA outpatient treatment record 
showing that the right hand was tender to touch and that the 
veteran had difficulty moving his fingers.  These findings 
support the assignment of the 10 percent disability ratings, 
as assigned by the RO effective from August 4, 1995.  

The Board is aware that on August 4, 1995, the veteran 
complained of swelling and pain in his right hand for the 
past two weeks after lifting heavy objects.  However, in the 
absence of any medical records of treatment and examination 
during that two-week period, the alleged symptoms are not 
credible.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).  The veteran's 
credibility is questionable, as he misrepresented to the VAMC 
that the Board instructed that his claims file be sent back 
to the RO in order to avoid undergoing additional 
examination/testing.  Accordingly, an effective date of July 
21, 1995, is not warranted.

Concerning the request for an effective date of November 18, 
1977, as discussed above, the June 1978 rating decision that 
assigned a noncompensable disability rating for the veteran's 
service-connected right hand disorder is final because the 
veteran did not appeal.  38 U.S.C.A. § 7105(c) (West 1991).  
The Board finds his  statement that he was not notified of 
his appellate rights in June 1978 to be without merit.  The 
June 1978 letter notifying him of the June 1978 rating 
decision was mailed to him on two occasions.  His appellate 
right are set forth clearly on the back of the letter.  
Therefore, despite the fact that he filed his original claim 
for service connection within one year of his separation from 
service, an effective date of November 18, 1977, for the 
assignment of the increased ratings is not supportable under 
the law.  See 38 C.F.R. § 3.400(b)(2)(i) (1999).  

The veteran's representative has argued that the June 1978 
rating decision was not final due to grave procedural error 
of a magnitude similar to that of Hayre v. West, 188 F.3. 
1327 (Fed.Cir. 1999).  In Hayre, the U.S. Court of Appeals 
for the Federal Circuit held that an RO's failure to obtain 
the veteran's service medical records that he specifically 
requested to be obtained and its failure to notify him of its 
failure to obtain them may have constituted a grave 
procedural error, and if so, then the RO decision at issue 
was not final.  The Federal Circuit focused on the need for 
VA to respond to assistance that was specifically requested, 
on the fair notice aspect, and on the particular importance 
of service medical records.  

In this case, unlike Hayre, the issue is not a failure to 
give adequate notice as to circumstances surrounding missing 
service medical records.  The RO obtained the veteran's 
service medical records in April 1978.  There was no 
violation of any duty to assist.  Accordingly, the Board 
finds Hayre to be inapposite to the facts of this case.  

Rather, the veteran maintains that the notice provided to him 
in the June 1978 RO letter was inadequate because he was not 
told that he was service connected only for a scar of the 
right hand, and that therefore, he was deprived of the 
opportunity to appeal the issue of service connection for 
residuals of his surgery other than a scar.  The Board 
disagrees.  In the June 1978 rating decision, the veteran's 
disability was characterized as status post laceration at the 
dorsum of the right hand, scar only sequelae.  The June 1978 
notification letter told him that he had been service 
connected for a right hand condition, evaluated as 
noncompensable.  He was provided meaningful and adequate 
notice of the RO's determination, as well as an explanation 
of his appeal rights as to that issue.  38 U.S.C.A. § 5104 
(West 1991 & Supp. 2000).  If he felt at that time that his 
right hand condition was more severely disabling for any 
reason or based upon any residuals, he had an opportunity to 
appeal, but did not do so.     

The veteran's representative has also requested an effective 
date of October 7, 1994, because the veteran indicated on his 
SSA application that this was the last day he was able to 
work; however, as noted above, the earliest possible 
effective date for the allowance of the 10 percent ratings is 
April 4, 1995, as the veteran did not file his claim for an 
increase until April 4, 1996.  38 U.S.C.A. § 5110(b)(2) (West 
1991); 38 C.F.R. § 3.400(o)(2) (1999).  Regardless of the 
severity of the veteran's right hand condition prior to 1995, 
he could not receive an effective date any earlier than one 
year prior to the date of receipt of his claim if there were 
evidence showing an increase in disability within that one-
year period.

Therefore, the preponderance of the evidence is against the 
assignment of an effective date earlier than August 4, 1995, 
for 10 percent ratings for a service-connected laceration of 
the dorsum of the right hand with a tender scar and service-
connected multiple reconstructive tendon surgeries of the 
right hand secondary to laceration with reflex sympathetic 
dystrophy, respectively.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule as required by law and VA regulations.  38 
C.F.R. §§ 3.102, 4.3 (1999).


B.  TDIU and increased rating claims

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  The Secretary shall provide a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  See H.R. 4205, the Floyd 
D. Spence National Defense Authorization Act for FY 2001, 
Title XVI, Subtitle B, § 1611 (October 30, 2000) (to be 
codified at 38 U.S.C.A. § 5107).  The Board remanded 
veteran's TDIU claim for an examination and medical opinion 
to determine what effect his service-connected right hand 
disability had on his ability to work.  The veteran was 
afforded VA neurological and general medical examinations in 
July 2000, but refused to undergo testing ordered by the 
examiner(s), i.e., x-rays, range of motion testing, and 
EMG/NCS, that would have clearly assisted him in his claims 
for a TDIU and increased disability ratings.  

In this case, VA fulfilled its statutory duty to assist the 
veteran in developing the facts pertinent to his claims by 
ordering the examinations/testing requested by the VA 
examiner(s).  There is no indication of relevant medical 
records that the RO failed to obtain.  No further assistance 
to the veteran is required to comply with the duty to assist. 

Section 3.655 of VA regulations provides that when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim without good cause, the 
claim shall be rated based on the evidence of record.  When 
the examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant or 
death of an immediate family member.  38 C.F.R. § 3.655(a), 
(b) (1999).  Moreover, the Court, citing 38 C.F.R. § 3.655, 
has held that, where "continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or  reexamination and a claimant, without good 
cause, fails to  report for such examination, or 
reexamination," a claim for increase shall be denied.  Dusek 
v. Derwinski, 2 Vet. App. 519, 522 (1992). 

The veteran was advised of the possible adverse consequences 
under 38 C.F.R. § 3.655 of not reporting for the scheduled 
examination in an August 2000 SOC and SSOC.  His 
representative presented argument on the issue in October 
2000.  Therefore, there is no prejudice to the veteran if the 
Board applies this regulation because he was notified of its 
applicability and provided an opportunity to respond.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

Here, the Board finds that there is not sufficient medical 
evidence of record to adjudicate the veteran's claims.  The 
VA examiner(s) in July 2000 determined that additional 
testing was necessary in order to assess the severity of the 
veteran's service-connected right hand disability and to 
determine what effect his service-connected right hand 
disability had on his ability to work.  Indeed, the 
neurological examiner questioned what effect pain had on the 
strength of the veteran's right upper extremity and doubted 
the previous diagnosis of reflex sympathetic dystrophy 
rendered in June 1997.  The general medical examiner also 
stated that he/she was unable to render an opinion on the 
veteran's ability to work because he failed to undergo 
required testing, i.e., EMG/NCS, x-rays, range of motion 
testing, etc., as requested by the Board on Remand.  There 
was no medical opinion on this issue of record.  Regardless 
of earlier medical findings, including those made on 
examination by Dr. Banerjee in January 1996 and on VA 
examinations in June 1997, there was a need for certain 
testing to evaluate the veteran's service-connected 
condition, as requested by the VA examiner(s) in July 2000.  
See Hyder v. Derwinski, 1 Vet. App. 221, 224 (1991) ("VA's 
failure to have conducted an examination by a specialist as 
recommended by the VA examining physician also had a 
detrimental effect upon the adjudication of the veteran's 
claim.  There is no question that the RO can 'request 
additional medical opinions, examinations, or periods of 
hospital observation as may be necessary to furnish complete 
evidence on which ratings decisions will be based.'").  The 
June 2000 Remand specifically provided that all tests deemed 
necessary by the examiners were to be performed.  

The veteran has clearly failed to cooperate with the RO's 
attempts to afford him necessary testing.  His cooperation in 
reporting for these tests was crucial to the fair and 
thorough adjudication of his claims.  The duty to assist is 
not a one-way street, and, if an appellant wishes help, he 
cannot passively wait for it while withholding information 
that is essential to obtaining evidence necessary to deciding 
his claim.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
The evidence of record indicates that the veteran has not 
passively waited, but has actively thwarted attempts by VA to 
obtain the necessary medical evidence to adjudicate his 
claims.  See Holland v. Brown, 6 Vet. App. 443, 448-49 
(1994).  He stated that he would not take any additional 
examinations and attempted to deceive the VAMC employee by 
telling him/her that the Board requested that his claims file 
be sent back to the RO.  

Moreover, the veteran has not presented any credible evidence 
of good cause for refusing to report for the September 2000 
examination/testing.  Despite his contention that he it would 
cause him hardship to undergo additional examination, he was 
able to travel to and from the continental United States.  
There is no evidence of record indicating that he was not 
able to travel to the examination, for medical or other 
reasons.  See Olson v. Principi, 3 Vet. App. 480, 483 (1992) 
(financial hardship associated with traveling to VA 
examination site not considered good cause for failure to 
appear).  He provided no specific reasons for his claimed 
hardship.  More importantly, he has specifically refused to 
report for additional VA examination and/or testing because 
he maintains it was unwarranted and was not ordered by the 
Board, which, as noted above, is not the case. 

Accordingly, the Board concludes that the veteran has not 
shown good cause for his refusal to report for VA examination 
and/or testing and that, based on the veteran's refusal to 
report for the VA examinations scheduled in conjunction with 
his claims for a TDIU and increased ratings, his claims must 
be denied.  The Board is aware that the veteran's 
representative has argued that the July 2000 VA examinations 
were not adequate because the examination were completed 
prior to complete development of the record by the RO and 
because the neurological examiner did not review the claims 
file.  The Board disagrees.  No additional relevant evidence 
was received after the 2000 VA examinations.  The SSA records 
received thereafter were essentially duplicative of those 
already of record.  Further, while not stating the claims 
folder had been reviewed, the VA neurological examiner 
specifically discussed the veteran's history and the findings 
of the June 1997 VA examination report.  What was required 
was the additional examination/testing ordered by the VA 
examiner(s).  In a situation such as this, the veteran is not 
justified in demanding help while refusing to cooperate.  
Further development in this case and further expending of 
VA's resources is not warranted pursuant to 38 C.F.R. § 3.655 
(1999).



ORDER

Entitlement to an effective date earlier than August 4, 1995, 
for the assignment of a 10 percent rating for a service-
connected laceration of the dorsum of the right hand with a 
tender scar is denied.
 
Entitlement to an effective date earlier than August 4, 1995, 
for the assignment of a separate 10 percent rating for 
service-connected multiple reconstructive tendon surgeries of 
the right hand secondary to laceration with reflex 
sympathetic dystrophy is denied.

Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability is denied.

Entitlement to an increased disability rating for a service-
connected laceration of the dorsum of the right hand with a 
tender scar, to include the issue of entitlement to an 
extraschedular evaluation, is denied.

Entitlement to an increased disability rating for service-
connected multiple reconstructive tendon surgeries of the 
right hand secondary to laceration with reflex sympathetic 
dystrophy, to include the issue of entitlement to an 
extraschedular evaluation, is denied.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

 

